COLINS, President Judge,
dissenting.
I respectfully dissent from the majority opinion.
In analyzing this case, I fear that the majority in this case, like the majority in Exide Corp. v. Workmen’s Compensation Appeal Board (Kamenas), 658 A.2d 50 (Pa.Cmwlth.1994), has gone too far by equating the lump sum payment of vacation pay to the performance bonus that was at issue in Lane Enterprises, Inc. v. Workmen’s Compensation Appeal Board (Patton), 587 Pa. 426, 644 A.2d 726 (1994). The performance bonus in Lane was just that, a bonus based on the entire year’s performance, and paid in that year.
Vacation pay, however, is an incident or benefit of employment provided for by the work agreement, and is an entitlement, like wages for work performed. Temple v. Pennsylvania Department of Highways, 445 Pa. 539, 285 A.2d 137 (1971). Although there is no finding of fact showing that this vacation pay was “earned” during the previous year, the majority appears to hang its hat on the Collective Bargaining Agreement (CBA), which, as testified to by employer’s human resources manager, merely makes vacation pay calculable using a percentage of the previous year’s gross wages. The CBA does not make the receipt of vacation pay contingent upon having worked the previous year because an employee in his first year of service may still receive a vacation pay of at least twenty-five dollars.
Vacation pay, and the Act’s treatment of a lump sum payment thereof has been specifically addressed by this Court in Boro of Midland v. Workmen’s Compensation Appeal Board (Granito), 127 Pa.Cmwlth. 462, 561 A.2d 1332 (1989). In Boro of Midland, we held that “absent any concrete evidence to bolster ... [the] contention [that the vacation pay was earned in a prior year], we must dismiss it as meritless.” Thus, we concluded in Boro of Midland that vacation pay, if actually disbursed, is earned in the quarter in which it is paid, and should not be prorated over the prior year’s earnings. It is my opinion that such is the circumstances of this case.
Accordingly, I would affirm the Workmen’s Compensation Appeal Board in the above-captioned matter.